 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT

10                       EASTERN DISTRICT OF CALIFORNIA

11
12   KERN COUNTY HOSPITAL                        Case No.: 1:18-cv-00473-DAD-JLT
     AUTHORITY, a public agency that is a
13   local unit of government, which owns        [PROPOSED] ORDER TO
     and operates KERN MEDICAL                   CONTINUE SETTLEMENT
14
     CENTER,                                     CONFERENCE
15
                       Plaintiff,                (Doc. 32)
16
                vs.
17
     UNITEDHEALTHCARE INSURANCE
18   COMPANY, a Connecticut for-profit
19   corporation, C&J SPEC-RENT
     SERVICES, INC., a Texas for-profit
20   corporation, KVS TRANSPORTATION,
21   INC., a California for-profit corporation
     and DOES 1 THROUGH 25,
22   INCLUSIVE
23
                        Defendants.
24
25
26
27
28
     FC 21931                                        [PROPOSED] ORDER TO CONTINUE
                                            -1-
                                                     SETTLEMENT CONFERENCE
 1                                        [PROPOSED] ORDER

 2
 3              Good cause appearing, the Court ORDERS that the Settlement Conference
     CONTINUED to March 28, 2019 at 9:00 a.m.
 4
 5
 6
 7
     IT IS SO ORDERED.
 8
         Dated:       January 28, 2019                       /s/ Jennifer L. Thurston
 9                                                    UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     FC 21931                                             [PROPOSED] ORDER TO CONTINUE
                                                   -2-
                                                          SETTLEMENT CONFERENCE
